COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Geneva W. Colbert v. Pinnacle on Wilcrest Senior
                            Community

Appellate case number:      01-18-01135-CV

Trial court case number:    1120275

Trial court:                County Civil Court at Law No. 2 of Harris County

      Appellant, Geneva W. Colbert, has filed a motion to extend the time to file a brief
to May 27, 2019. We grant the motion in part.
       Appellant’s brief is due to be filed no later than May 2, 2019. See TEX. R. APP. P.
38.6(d). No further extensions will be granted.
       .
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: __March 5, 2019___